United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2032
                                    ___________

Cesar De La Garza,                        *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Joan Fabian; Erik Skon; Jessica           *
Symmes; Make Thielen; Lacie               * [UNPUBLISHED]
Stevenson; Lynn Dingle; Jane Norman, *
sued in their individual and official     *
capacities,                               *
                                          *
              Appellees.                  *
                                     ___________

                              Submitted: July 18, 2008
                                 Filed: August 5, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        State prisoner Cesar De La Garza brings this interlocutory appeal challenging
the district court’s1 orders denying his motions for counsel and preliminary injunctive
relief in his pro se 42 U.S.C. § 1983 lawsuit. This appeal is timely, however, only as

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
to the order denying De La Garza’s second two motions for preliminary injunctive
relief. See Fed. R. App. P. 4(a)(1)(A), 4(c)(1). After careful review, we conclude that
the district court did not abuse its discretion in denying those motions. See Lankford
v. Sherman, 451 F.3d 496, 503-04 (8th Cir. 2006) (district court has broad discretion
when ruling on preliminary injunctions and this court reverses only for abuse of that
discretion, which occurs where district court rests its conclusion on clearly erroneous
factual findings or erroneous legal conclusions); Mid-Am. Real Estate Co. v. Iowa
Realty Co., 406 F.3d 969, 977 (8th Cir. 2005) (for court to enter preliminary
injunction, it must find that moving party will be irreparably harmed absent
injunction); Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995) (in prison context,
request for injunctive relief must always be viewed with great caution because judicial
restraint is especially called for in dealing with complex and intractable problems of
prison administration).

      Accordingly, the district court’s order is affirmed.
                      ______________________________




                                          -2-